Judgment was entered in the Supreme Court,
Per Curiam.
Under the 14th sect, of the Act of 30th March 1831, apportionment was allowed, when materials were furnished to two or more adjoining houses. The 13th sect, of the revised Act of 1836 omits the expression “ adjoining” and makes other changes in the Act of 1831, but its repealing clause extends only to all acts altered by the act. The Act of 25th April 1850, extending the right of apportionment to work done and material furnished, also omits the word “ adjoining,” but limits the claim to work and materials under one contract. The case of Pennock v. Hoover, 5 Rawle 291, decided in 1835, had held that joint claims might be filed against several adjoining houses, the property of the same person, and that each building was liable for the whole amount. But the Act of 1836 required an apportionment to be made, and limited the Hen to the amount so designated upon each building. In the case of Gorgas v. Douglas, 6 S. & R. 512, the filing of a joint claim against adjoining houses belonging to different owners was held to be void ; but in Davis v. Farr, 1 Harris 167, it was decided that such a claim was valid when filed against one and the same contractor, and was within the spirit of the Act of 1836; Harper v. Keely, 5 Harris 234, is to the same effect. Thus it is evident from the current of legislation and judicial decision that the chief criterion, in these cases of apportioned liens, is the contract under which the claim arises, while the characteristic of the adjoinder of the buildings is not so prominent. Indeed, its *295omission both in the Act of 1836 and 1850, shows a decided want of attention to it in the legislative mind. Yet we do not hold that this characteristic is absolutely repealed; but under the spirit of legislation and decision, we may hold with perfect confidence that where two blocks of houses, built under the same contract, are not divided by a public street or alley, but merely by a private way, the right of which belongs to both blocks, there is not such a severance as will prevent an apportionment of the claim among the several houses.
Judgment affirmed.